Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  7/12/2021. The instant application has claims 1-20 pending. The system and  method for providing an initialization of  managed system by unlocking the managed device using an locking key. There a total of 20 claims.

Allowable Subject Matter
Claims 2-6, 8-13, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

These claims further narrow and refine features relating to decrypting the locking key and startup/initialization operations. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawing filed on 7/12/2021 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.
Specification
The disclosure filed on 7/12/2021 is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11095628 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the ‘628 patent.

US App # 17373582
US Patent 11095628
Comments
1. A key management system, comprising a remote management system; and a managed system that is coupled to the remote management system through a network, wherein the managed system includes: a managed device that is configured for use in initializing the managed system; a managed device locking key storage; and at least one local managed device locking subsystem that is coupled to the managed device and the managed device locking key storage, wherein the at least one local managed device locking subsystem is configured to: retrieve, through the network from the remote management system and based on the managed device being configured for use in initializing the managed system, a managed device locking key that is configured to unlock the managed device; encrypt the managed device locking key to provide an encrypted managed device locking key; store the encrypted managed device locking key in the managed device locking key storage; retrieve, from the managed device locking key storage in association with an initialization of the managed system, the encrypted managed device locking key; decrypt the encrypted managed device locking key to provide a decrypted managed device locking key; and unlock, using the decrypted managed device locking key, the managed device for use in initializing the managed system.
1. A key management system, comprising a management system; and a managed system that is coupled to the management system through a network, wherein the managed system includes: a managed device; a managed device locking key storage; and at least one managed device locking subsystem that is coupled to the managed device and the managed device locking key storage, wherein the at least one managed device locking subsystem is configured to: retrieve, by a remote access controller included in the at least one manaqed device lockinq subsystem and via an out-of-band network connection through the network from the management system, a managed device locking key that is configured to unlock the managed device; encrypt, by the remote access controller, the managed device locking key to provide an encrypted managed device locking key; store, by the remote access controller, the encrypted managed device locking key in the managed device locking key storage; retrieve, from the managed device locking key storage subsequent to storing the encrypted managed device locking key, the encrypted managed device locking key; decrypt the encrypted managed device locking key to provide a decrypted managed device locking key; and unlock, using the decrypted managed device locking key, the managed device.
The instant claims and claims of ‘628 patent recites the similar steps of using an managed device locking key to unlock the managed device. However, the instant claims recite an additional step of initialization of managed device not present in ‘628 patent. It would have been obvious at the time of filing of application to include the initialization as it is the first step in running an managed device. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed system could be implemented exclusively in software see Spec. Par. 0019-0020.The Examiner recommends including a memory following comprising, i.e. the first limitation includes a memory followed by the rest of limitations.  See MPEP 2106 citation found below.

Non-limiting examples of claims that are not directed to one of the statutory categories:
v. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77;
vii. data per se, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1720 (Fed. Cir. 2014).

The Examiner further notes that  “processor” used in the computer security arts, this term processor should often be interpreted as software.  When that is the case and we are making a 101 rejection in a machine or manufacture claim because the specification fails to provide a special definition that the processor must be hardware and the claim itself based on context fails to limit the processor to hardware.  The common definition found in Microsoft Computer Dictionary by Microsoft Press for processor; and Merriam Webster definition of processor includes an control program instructing another computer program interpretation.  https://www.merriam-webster.com/dictionary/processor . Thus the Examiner recommends including memory, rather than processor alone to overcome the instant rejection. Alternatively, an “hardware processor” be incorporated into the system/apparatus claim to overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2005/0111664 to Ritz in view of US Patent 10313121 to Young. 

Regarding claim 11, 7, 14,  Ritz discloses A key management system, comprising a remote management system; and a managed system that is coupled to the remote management system through a network, wherein the managed system includes: a managed device that is configured for use in initializing the managed system(Par. 0015, the BIOS decryption represents the initialization the managed device); a managed device locking key storage(Fig. 3 item 130); and at least one local managed device locking subsystem that is coupled to the managed device and the managed device locking key storage, wherein the at least one local managed device locking subsystem is configured to: retrieve, through the network from the remote management system and based on the managed device being configured for use in initializing the managed system, a managed device locking key that is configured to unlock the managed device(Par. 0069, based on the authentication being correct retrieve the decryption key); store the encrypted managed device locking key in the managed device locking key storage(Fig. 5 item 520 & Fig. 3 item 130, the decryption information and key are stored in storage component); retrieve, from the managed device locking key storage in association with an initialization of the managed system, the encrypted managed device locking key(Par. 0069, the key is retrieved or derived & Par. 0082, the BIOS encryption key being used to decrypt BIOS); decrypt the encrypted managed device locking key to provide a decrypted managed device locking key; and unlock, using the decrypted managed device locking key, the managed device for use in initializing the managed system(Par. 0016-0017, the decryption of the data and unlock the key).  


Ritz does not disclose the encrypt the managed device locking key to provide an encrypted managed device locking key.

In the same field of endeavor as the claimed invention, Young discloses encrypt the managed device locking key to provide an encrypted managed device locking key(Fig. 1item 112 & Fig. 3 item 308-314 & Col 2 Ln 48-56 & Col 10 LN 54-62, the master key is used to encrypt the boot configuration specific key)

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Ritz  invention to incorporate encrypting the key  for the advantage of  providing an additional security to the trusted key providing access to all other keys as taught in Young see Col 2 Ln 54-56.

	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2017/0249467 to Mueller which discloses the encrypting of files. 

 Security in cloud computing: Opportunities and challenges to Ali which discloses the cloud computing storage using encryption.

US Patent 10628333 to Kakutani which discloses the HSM for decryption and storing key.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 TZ-KMS: A Secure Key Management Service for Joint Cloud Computing with ARM TrustZone to Luo also discloses the key being encrypted with encryption key and being stored in HSM see Abstract & § III. System Design.